Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 1 of 45 PageID: 20377




  NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   NXIVM CORPORATION, formerly known
   as EXECUTIVE SUCCESS PROGRAMS,              Civil No. 06-1051 (KSH) (CLW)
   INC. and FIRST PRINCIPLES, INC.,

                    Plaintiffs,

         v.                                             OPINION

   MORRIS SUTTON, ROCHELLE SUTTON,
   THE ROSS INTITUTE, RICK ROSS a/k/a
   “RICKY” ROSS, STEPHANIE FRANCO,
   PAUL MARTIN, Ph.D. and WELLSPRING
   RETREAT, INC.,

                    Defendants.


   RICK ROSS,

                    Counterclaim-Plaintiff,

         v.

   KEITH RANIERE, NANCY SALZMAN,
   KRISTIN KEEFFE, INTERFOR, INC.,
   JUVAL AVIV, JANE DOE, and JOHN
   DOES 1-10,

                    Counterclaim-Defendants.
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 2 of 45 PageID: 20378




   INTERFOR, INC. and JUVAL AVIV,

                       Crossclaimants,
         v.

   NXIVM CORPORATION, KEITH
   RANIERE, NANCY SALZMAN and
   KRISTIN KEEFFE,

                       Crossclaim Defendants.


  Katharine S. Hayden, U.S.D.J.

  I.    Introduction
        On June 19 and 20, 2017, the Court held a bench trial between crossclaimant

  Interfor, Inc. (“Interfor”) and crossclaim defendant NXIVM Corporation (“NXIVM”).

  The trial arises from litigation that began in 2003, when NXIVM filed suit against

  several parties in the Northern District of New York. Interfor was brought into the

  action when defendant Rick Ross (“Ross”) asserted a counterclaim against it and

  NXIVM for intrusion upon seclusion.           (D.E. 70.)   As a consequence, Interfor

  crossclaimed against NXIVM for contractual indemnification pursuant to an indemnity

  agreement (the “Indemnity Agreement”) between the two, seeking the attorneys’ fees

  and costs incurred in defending itself and enforcing the Indemnity Agreement. (D.E.

  101 (“Crossclaim”).) Interfor ultimately settled with Ross, and its crossclaim for

  contractual indemnification against NXIVM is the sole subject of this opinion.




                                                2
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 3 of 45 PageID: 20379




        Pursuant to Fed. R. Civ. P. 52(a), which governs non-jury trials, the Court sets

  forth its findings of fact and, separately, its conclusions of law. The appendix to this

  opinion is a table of all documents admitted into evidence at trial.

        Before proceeding with its opinion, the Court notes that NXIVM is no longer in

  operation. For their roles in the organization, Keith Raniere (“Raniere”) and Nancy

  Salzman (“Salzman”) were indicted in the Eastern District of New York. Salzman pled

  guilty to one count of racketeering conspiracy on March 13, 2019. On June 19, 2019,

  a jury convicted Raniere on seven counts, including charges related to sex trafficking,

  racketeering, and forced labor conspiracy. The racketeering charges against Raniere

  and Salzman included the underlying activity that they falsified evidence produced in

  this action. That evidence is unrelated to and has no bearing on Interfor’s crossclaim

  for contractual indemnification.

  II.   Findings of Fact1
        The Court finds the following facts as predicates for the parties’ underlying

  dispute and the legal arguments advanced in their post-trial submissions. (D.E. 736-40,


  1
    After the close of Interfor’s case-in-chief, NXIVM moved for judgment on partial
  findings pursuant to Fed. R. Civ. P. 52(c). (D.E. 725.) Fed. R. Civ. P. 52(c) provides
  as follows:

               If a party has been fully heard on an issue during a nonjury
               trial and the court finds against the party on that issue, the
               court may enter judgment against the party on a claim or
               defense that, under the controlling law, can be maintained or
               defeated only with a favorable finding on that issue. The
               court may, however, decline to render any judgment until the
                                              3
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 4 of 45 PageID: 20380




  742-43.) The Court derives its findings of fact from the parties’ stipulation of facts, the

  exhibits and depositions designations admitted at trial, and the credible trial testimony

  of Juval Aviv (“Aviv”) and Robert J. Lack (“Lack”).

        A.      NXIVM Retains Interfor’s Investigatory Services
        NXIVM, formerly known as Executive Success Programs, was a “human

  potential” company that offered seminars, executive training programs, and life

  coaching. (D.E. 711, Final Pretrial Order (“PTO”), Stipulation of Facts (“SOF”) ¶ 4;

  D.E. 733 (“6/19/17 Tr.”) at 12:9-14; D.E. 734-1 Interfor’s Deposition Designations of

  Nancy Salzman (“Salzman Dep.”) at 11:17-19, 12:17-24.) Its “conceptual” founder,

  Raniere, guided the overall direction and philosophy of the company. (Salzman Dep.

  at 16:22-24; D.E. 734-1 Interfor’s Deposition Designations of Keith Raniere (“Raniere

  Dep.”) at 23:1-6; D.E. 734-1 Interfor’s Deposition Designations of Barbara Bouchey

  (“Bouchey Dep.”) at 156:25-157:3.) Salzman owned NXIVM, served as its president,



               close of the evidence. A judgment on partial findings must
               be supported by findings of fact and conclusions of law as
               required by Rule 52(a).

  “The rule’s objective is to ‘conserve[ ] time and resources by making it unnecessary for
  the court to hear evidence on additional facts when the result would not be different
  even if those additional facts were established.’” EBC, Inc. v. Clark Bldg. Sys., Inc., 618
  F.3d 253, 272 (3d Cir. 2010) (alteration in original) (quoting 9 James Wm. Moore et al.,
  Moore’s Federal Practice § 52.50[2] (3d ed. 2010)). The Court declined to render judgment
  until the close of all evidence. Accordingly, its ruling on NXIVM’s Fed. R. Civ. P. 52(c)
  motion and its opinion on the bench trial are itself identical and serve the same purpose.
  See id. (“Of course, the court may opt to reserve judgment until all the evidence is in or
  until the close of the non-movant’s case-in-chief.”).
                                              4
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 5 of 45 PageID: 20381




  and oversaw the development of its curriculum. (SOF ¶¶ 6-7.) In 2005 or 2006, Kristin

  Keeffe (“Keeffe”) was given the title “legal liaison” at NXIVM for her responsibilities

  that had commenced in 2003. (SOF ¶ 10; see also D.E. 734-1 Interfor’s Deposition

  Designations of Kristin Keeffe (“Keeffe Dep.”) at 25:14-25.)           In that role, she

  “facilitate[d] communication between NXIVM and its attorneys, as well as among

  NXIVM’s attorneys.” (SOF ¶ 11; see also Keeffe Dep. at 26:2-7.)

        Interfor “is a licensed international investigation and security consulting firm that

  offers domestic and intelligence services to the legal, corporate, and financial

  communities.” (SOF ¶ 1.) Aviv is Interfor’s President and CEO. (SOF ¶ 3.)

        Sometime in 2004, Aviv first met NXIVM representatives Salzman, Keeffe, and

  Joseph O’Hara (“O’Hara”), then outside counsel for NXIVM. (6/19/17 Tr. at 12:19-

  13:15.) Aviv advised the three that if NXIVM wanted to retain Interfor, it would have

  to be through counsel. (Id. at 12:24-13:1.) On September 2, 2004, O’Hara, acting on

  behalf of NXIVM, formally retained Interfor’s services. (SOF ¶ 16; P3-001.) Keeffe

  served as NXIVM’s “designated representative in conjunction with the services”

  Interfor would be providing. (P3-001.)

        Initially, the investigation that NXIVM retained Interfor to conduct focused on

  a NXIVM member, Kristin Snyder, who had disappeared in Alaska. (P3-003 to P4-

  004; 6/19/17 Tr. at 17:18-23.) NXIVM later expanded Interfor’s assignment to include

  an investigation of Ross. (6/19/17 Tr. at 24:7-18; Salzman Dep. at 29:21-30:5; at Keeffe

  Dep. at 42:12-43:3.). In connection with Interfor’s investigations, Aviv required that
                                              5
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 6 of 45 PageID: 20382




  NXIVM enter into an indemnity agreement, which he required from all Interfor clients.

  (6/19/17 Tr. at 40:13-21; Salzman Dep. at 49:4-20.)

         On November 23, 2004, Salzman executed the Indemnity Agreement on

  NXIVM’s behalf. (SOF ¶ 21; P5-002 to P5-003.) The Indemnity Agreement provides

  in full as follows:

                This agreement is between Interfor, Inc. (“Interfor”), an
                international investigation company headquartered in New
                York, New York and NXIVM Corporation dba Executive
                Success Programs (“NXIVM/ESP”), based in Albany, New
                York.

                Interfor is conducting an investigation for NXIVM/ESP.
                NXIVM/ESP agrees to indemnify Interfor for any claim,
                lawsuit, obligation, action, cause of action or cost or expense,
                of any amount and nature whatsoever incurred by or
                imposed upon Interfor as a result of, related to or in any way
                in connection with or arising out of its investigation,
                provided that such indemnity shall be limited to that part of
                such investigation, or any part thereof, which was requested
                and/or agreed to by NXIVM/ESP or disclosed to
                NXIVM/ESP by Interfor without any objection thereto by
                NXIVM/ESP.

                Should any claim, lawsuit, obligation, action, cause of action
                or cost or expense, of any amount and nature whatsoever be
                incurred by or imposed upon Interfor, NXIVM/ESP agrees
                to pay all costs and expenses immediately. Interfor shall not
                be required to pay its expenses itself and then seek
                compensation from NXIVM/ESP. Rather, NXIVM/ESP
                must pay all costs and expenses immediately. NXIVM/ESP
                agrees to consult Interfor regarding legal counsel.

                Costs and expenses, as the term is used herein, shall include
                but not be limited to, attorney fees and any other cost or
                expense imposed upon or incurred by Interfor in the

                                               6
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 7 of 45 PageID: 20383




                defense, investigation or settlement of any matter that is
                subject to this Indemnity Agreement.

                As NXIVM/ESP is [responsible] for the payment of any
                settlement, NXIVM/ESP does not need to consult with
                Interfor regarding the amount of any such settlement.
                However, NXIVM/ESP cannot make any promises on
                behalf of Interfor, or incur future obligations on Interfor as
                part of any settlement.

                In the event of any asserted claim, Interfor shall provide
                NXIVM/ESP reasonably timely written notice of same, and
                thereafter NXIVM/ESP shall at its own expense defend,
                protect and save harmless Interfor against said claim or any
                loss or liability thereunder.

                In the further event that NXIVM/ESP shall fail to so defend
                and/or indemnify Interfor, then in such instance Interfor
                shall have full rights to defend, pay or settle any said claim
                on its behalf without notice to undersigned and with full
                rights to recourse against the undersigned for all fees, costs,
                expenses and payments made or agreed to be paid or
                discharge said claim.

                Upon default, NXIVM/ESP further agrees to pay all
                reasonable attorney fees necessary to enforce this agreement.

                This agreement shall be unlimited as to amount or duration.

                This agreement shall be binding upon and inure to the
                benefit of the parties, their successors, assigns and personal
                representative.

  (P5-002 to P5-003.) Neither party disputes the validity of the Indemnity Agreement.2

  (SOF ¶ 22.)


  2
    NXIVM suggests in its response to Interfor’s proposed findings of fact and
  conclusions of law that it was under duress when it entered into the Indemnity
  Agreement because Interfor pressured it by providing it with the contract and requiring
                                              7
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 8 of 45 PageID: 20384




         B.     The Ross Investigation
         As stated above, NXIVM first tasked Interfor with investigating the

  disappearance of Kristen Snyder. (6/19/17 Tr. at 17:14-18:12.) Soon after the

  investigation began, however, it evolved to focus “on ascertaining the basis for Rick

  Ross’[s] anti-NXIVM campaigning and related activities” (P20-012, Response No. 5),

  which NXIVM described as “vicious false and fraudulent misrepresentations” about it.

  (id., Response No. 6).

         Interfor provided NXIVM with an investigative report on Ross dated November

  23, 2004, which included a biography of Ross, financial information, and a list of people

  with whom Ross communicated. (P7.) In collecting information for the report,

  Interfor analyzed Ross’s garbage that had been left on the curb outside his residence.

  (6/19/17 Tr. at 30:17-31:3.)

         NXIVM knew about and approved of Interfor collecting Ross’s garbage as part

  of its investigation. (Id. at 32:20-33:4, 34:6-8.) Keeffe discussed the Ross report with

  Salzman (SOF ¶ 31; Keeffe Dep. 69:4-25), and O’Hara told Salzman that the report was


  that it be executed shortly before a critical step in the Ross investigation. (D.E. 740 at
  2.) NXIVM did not raise this argument in its pretrial papers or at trial. The Court will
  therefore disregard it. See Sample v. Diecks, 885 F.2d 1099, 1106 (3d Cir. 1989) (“It is
  well established that a trial judge possesses the discretion to prohibit parties from raising
  matters they have failed to advance during the pretrial proceedings.”); Militello v. Allstate
  Prop. & Cas. Ins. Co., No. 14-0240, 2016 WL 3254144, at *4 (M.D. Pa. June 14, 2016)
  (“It is well established that failure to raise an issue in the district court constitutes a
  waiver of that argument, and a trial judge has broad discretion to prohibit parties from
  raising matters which they have failed to pursue in pretrial proceedings.” (citation and
  internal quotation marks omitted)).
                                               8
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 9 of 45 PageID: 20385




  “necessary and important” (Salzman Dep. at 42:19-21). No NXIVM representative

  objected to Interfor’s preparation of the Ross report or its contents. (Salzman Dep. at

  91:6-9; D.E. 734-1 Interfor’s Deposition Designations of Joseph O’Hara (“O’Hara

  Dep.”) at 135:9-13, 136:18-137:6; Bouchey Dep. at 201:24-202:6.) NXIVM forwarded

  the Ross report to its public relations firm, Sitrick & Co. (“Sitrick”), as part of its

  “damage control efforts in the wake of Rick Ross’[s] negative publicity campaign which

  targeted NXIVM and Keith Raniere.” (SOF ¶ 32 (internal quotation marks omitted).)

        On the same day NXIVM executed the Indemnity Agreement, Interfor

  attempted a “sting” operation meeting with Ross, which was attended by Aviv, Anna

  Moody (“Moody”), an Interfor case manager and attorney, Lynne Friedman, the head

  of Interfor’s research department, and Ross. (SOF ¶ 24; 6/19/17 Tr. at 19:3-12, 37:11-

  15, 40:25-41:1.) Before the “sting,” Aviv met with Raniere, Salzman, and Keeffe in

  Albany, New York to discuss the plan. (6/19/17 Tr. at 37:16-22, 39:3-5.) The meeting

  with Ross was recorded at NXIVM’s insistence. (Id. at 42:9-20.) Subsequently, Keeffe

  informed Salzman, who later reported to Raniere, about what occurred at the meeting

  with Ross. (SOF ¶¶ 25-26.) No one at NXIVM objected to the meeting. (6/19/17 Tr.

  at 39:18-19; O’Hara Dep. at 138:12-139:9.) These events demonstrate the alignment

  of NXIVM and Interfor in the investigation of Ross; Interfor’s transparency about what

  steps it was taking for the investigation; and NXIVM’s acceptance of Interfor’s

  undertakings.



                                            9
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 10 of 45 PageID: 20386




         NXIVM continued to use Interfor’s services until at least May 2005,

   approximately six months after Interfor provided its written report on Ross. (SOF ¶

   35.) Earlier, in February 2005, Keeffe had authorized Sitrick to use Interfor for

   additional research and to contact it for source names, “including the identities of any

   individuals who had been ‘de-programmed’ by Ross.” (SOF ¶ 36; Keeffe Dep. at 97:7-

   99:12.) And in the spring of 2005, NXIVM asked Interfor to conduct a background

   check on the Sutton family. (6/19/17 Tr. at 46:12-19.) Stephanie Franco (“Franco”),

   an original defendant in this litigation, was a member of the Sutton family, and on April

   19, 2005, NXIVM filed an amended complaint that added Franco’s father Maurice

   Sutton and his wife Rochelle Sutton as defendants. Amended Consolidated Complaint,

   NXIVM Corp. v. The Ross Inst., No. 03-0976 (N.D.N.Y. Apr. 19, 2005), ECF No. 130.

         C.     The Litigation and Interfor’s Crossclaim
         When Interfor became involved with NXIVM, it had already sued Ross, Franco,

   and others in the Northern District of New York in 2003. Complaint, NXIVM Corp.

   v. The Ross Inst., No. 03-1051 (N.D.N.Y. Aug. 22, 2003), ECF No. 1; Complaint,

   NXIVM Corp. v. The Ross Inst., No 03-0976 (N.D.N.Y. Aug. 6, 2003), ECF No. 1. As

   part of that litigation, on July 11, 2006, Ross served a subpoena on Interfor, seeking

   documents related to the Ross investigation. (SOF ¶ 38; P11.) On August 11, 2006, in

   accordance with the Indemnity Agreement, NXIVM retained Friedman Kaplan Seiler

   & Adelman LLP (“FKSA”) to represent Interfor in responding to and defending against

   the subpoena. (SOF ¶ 41; P12.) Salzman signed the FKSA retainer agreement (the

                                              10
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 11 of 45 PageID: 20387




   “Retainer Agreement”) on NXIVM’s behalf (SOF ¶ 41; P12) and inserted a handwritten

   addendum that stated:

                 NXIVM retains the right to terminate its ongoing liability for
                 all fees and expenses incurred pursuant to this retainer on
                 three days written notice, without prejudice to any
                 indemnification agreements that may exist between NXIVM
                 and Interfor. Such termination shall not impair NXIVM’s
                 obligation under this retainer agreement to pay fees and
                 expenses incurred before the effective date of such
                 termination.

   (P12-003; see also SOF ¶ 42). The addendum was initialed by Salzman and Lack, a

   partner at FKSA. (P12-003.) NXIVM paid FKSA a $25,000 retainer. (SOF ¶ 43.)

          On January 11, 2007, after learning about Interfor’s investigation of him, Ross

   filed a claim against NXIVM, Salzman, Raniere, Interfor, Aviv, and Moody for intrusion

   upon seclusion. (D.E. 70.)

          Per the Indemnity Agreement, NXIVM made payments to FKSA from

   September 2006 through April 2007 totaling $165,619.18. (SOF ¶ 46.) On October

   19, 2007, however, Paul Yesawich from Harris Beach, PLLC, NXIVM’s then outside

   counsel, sent an e-mail to Heather Windt from FKSA informing her that “NXIVM will

   not continue to reimburse or indemnify Interfor for expenses or liabilities incurred in

   connection with this matter.” (SOF ¶ 50; P15-001.) NXIVM based its revocation on

   its belief “that Interfor’s conduct in connection with it’s [sic] investigation went beyond

   what the parties intended would be done, and beyond what NXIVM authorized Interfor

   to do.” (P15-001.) Consequently, it stated that it had “no further obligation to

                                               11
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 12 of 45 PageID: 20388




   indemnify Interfor for expenses or liabilities in this matter.” (Id.) When the October

   19, 2007 e-mail was sent, NXIVM owed FKSA approximately $64,000. (6/19/17 Tr.

   at 156:17-20.)

          On November 7, 2007, FKSA filed crossclaims on behalf of Interfor, Aviv, and

   Moody asserting the following causes of action: (i) contractual indemnification by

   Interfor against NXIVM, (ii) common law indemnification by Interfor, Aviv, and

   Moody against NXIVM, Raniere, Salzman, and Keeffe, (iii) contribution by Interfor,

   Aviv, and Moody against NXIVM, Raniere, Salzman, and Keeffe, and (iv) defamation

   by Aviv against NXIVM. (SOF ¶ 51; Crossclaim.)

          In September 2008, defended by its insurance carrier, Interfor settled Ross’s

   counterclaim for intrusion upon seclusion for $25,000 without admitting liability.

   (6/19/17 Tr. at 57:24-58:12, 174:16-21; P17-003 ¶ 9.) Interfor paid $5,000 of the

   settlement itself and its insurer paid the balance. (6/19/17 Tr. at 58:13-15.) By

   stipulation, Ross’s counterclaims against Interfor, Aviv, and Moody were dismissed

   with prejudice and without costs on September 23, 2008. (D.E. 194.) By the time of

   this bench trial, NXIVM owed Interfor, not including interest, $1,392,432.18 for

   FKSA’s fees and costs. (6/19/17 Tr. at 166:24-167:5.)

          In 2012, Interfor filed a motion for summary judgment on its crossclaim for

   contractual indemnification. (D.E. 462; D.E. 467.) NXIVM opposed and cross moved

   for summary judgment on various grounds, including that it objected to Interfor’s

   investigation of Ross, relieving it of its responsibility to pay legal fees and costs under
                                               12
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 13 of 45 PageID: 20389




   the Indemnity Agreement. (D.E. 478; D.E. 481.) On June 26, 2013, the Court denied

   the motions, finding in its summary judgment opinion that “a genuine issue of material

   fact exists [] whether Interfor’s actions with regards to the Ross investigation were

   approved by NXIVM.” (D.E. 504 at 4.) The Court identified the following facts as

   being “hotly disputed”: “whether NXIVM personnel never objected to Interfor’s

   work[;] whether NXIVM requested the Ross investigation; whether NXIVM suggested

   the ex parte contact with Ross; whether Interfor conducted a raid of Ross’s garbage;

   whether NXIVM ratified Interfor’s conduct; whether Interfor delivered a report on

   Ross that reported on Ross’s activities; and whether Interfor engaged in illegal activity.”

   (Id. at 4-5 (footnotes omitted).)

          The Court’s written summary judgment opinion of 2013 (see generally id.)

   establishes that up until the bench trial, NXIVM’s consent (or lack thereof) to the Ross

   investigation was a driving force behind the dispute between these parties, generating

   the attorneys’ fees and costs Interfor seeks to recover. Close to the bench trial,

   however, NXIVM—without any prior indication—abandoned its avowed position,

   conceding and even emphasizing that it had consented to the Ross investigation. In its

   brief supporting a motion under Fed. R. Civ. P. 52(c) seeking judgment on Interfor’s

   claim (D.E. 725), NXIVM advanced a new legal theory that shifted the focus from

   NXIVM’s consent to Interfor’s intent. NXIVM went so far as to state: “[t]he more

   NXIVM cheered on and endorsed those intentional acts [by Interfor], the less likely any

   New York court would ever permit Interfor to be indemnified for its own intentional
                                               13
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 14 of 45 PageID: 20390




   actions.” (Id. at 1.) Post trial, in its response to Interfor’s proposed findings of fact and

   conclusions of law, NXIVM takes the position that it “matters not how much assent

   Aviv claims NXIVM gave him.” (D.E. 704 at 6.)

          In its post-trial submissions, Interfor objects to NXIVM’s about-face, correctly

   pointing out that:

                 During most of the 10 years of litigation between Interfor
                 and NXIVM, NXIVM argued vigorously that it never asked
                 Interfor to investigate Rick Ross (see, e.g., NXIVM Trial Br.,
                 June 5, 2017, at 5 (“NXIVM had no idea Interfor had been
                 investigating Ross prior to November 23, 2004”)) and that it
                 did not breach the Indemnity Agreement because it objected
                 to Interfor’s investigative work—both when that work was
                 done in 2004, and again in October 2007, after it stopped
                 paying Friedman Kaplan’s bills (id. at 6, 17-18; see also D.E.
                 481, at 14-15 (“every single thing that Ross complains against
                 Interfor is an action to which, at some point, NXIVM
                 objected”)). Indeed, NXIVM’s alleged objections were the
                 primary basis upon which in early 2013, NXIVM opposed
                 Interfor’s motion for summary judgment. (D.E. 481, at 11-
                 12, 14-15.) In an opinion dated June 26, 2013, Judge
                 Cavanaugh denied Interfor’s motion, finding “that a genuine
                 issue of material fact exists in whether Interfor’s actions with
                 regards to the Ross investigation were approved by
                 NXIVM.” (D.E. 504, at 4.) That order necessitated the trial
                 that occurred in this case four years later.

   (D.E. 739 at 1 (footnote omitted).) As a result, Interfor asks the Court to find that

   judicial estoppel bars NXIVM from taking its current position that it consented to the

   Ross investigation. (D.E. 736 (“Interfor Proposed Findings”) ¶¶ 161-177.) The Court,

   however, does not have the option to ignore its fact-finding role. In any event, as

   discussed below, NXIVM failed to offer any proof at trial to support its argument that

                                                14
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 15 of 45 PageID: 20391




   Interfor may not enforce the Indemnity Agreement. It is therefore unnecessary for the

   Court to address whether judicial estoppel applies.3

   III.   Conclusions of Law
          The trial and the parties’ post-trial submissions reveal that there are very few

   relevant facts in dispute. Rather, the parties primarily rely on legal theories as to why

   or why not NXIVM is obligated to indemnify Interfor under the Indemnity Agreement.

          Interfor is seeking a judgment of $1,369,157.51, plus not-yet-calculated trial fees

   and expenses. This amount consists of (i) the attorneys’ fees and costs Interfor incurred

   in efforts to enforce the Indemnity Agreement , (ii) the attorneys’ fees and costs Interfor

   incurred in defending against claims arising out of the investigations that it undertook

   for NXIVM, and (iii) Interfor’s $5,000 contribution to the settlement payment to Ross.4

   Interfor also maintains that it is entitled to prejudgment interest at a rate of 9% under

   New York law.




   3
     After this litigation was transferred to the undersigned (D.E. 533), counts 2 (common
   law indemnification) and 3 (contribution) of Interfor, Aviv, and Moody’s crossclaims
   against NXIVM, Raniere, Salzman, and Keeffe were dismissed by stipulation. (D.E.
   581.) As trial approached, Aviv dropped his defamation crossclaim against NXIVM.
   Thereafter, the Court entertained and ruled on various summary judgment motions
   filed by NXIVM and the other parties to this litigation regarding causes of action that
   were not asserted by or against Interfor. (D.E. 603-04, 606-08, 610, 614, 622, 625-26;
   D.E. 643 (ruling).)
   4
     The amount sought by Interfor excludes the attorneys’ fees and costs attributable to
   the dismissed common-law contractual indemnification and contribution claims
   ($23,274.67) and defamation claim ($68,643.17). (See D.E. 736-1.)
                                               15
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 16 of 45 PageID: 20392




          NXIVM makes three overarching arguments in defense: (1) New York public

   policy prohibits Interfor from enforcing the Indemnity Agreement because the acts it

   committed in the course of the Ross investigation were intentional torts, active

   negligence, inequitable, and/or illegal; (2) Interfor failed to mitigate damages; and (3)

   the attorneys’ fees and costs sought by Interfor are unreasonable.

          A.     New York Public Policy Does Not Bar Interfor’s Crossclaim for
                 Contractual Indemnification
          The parties aver that New York law governs Interfor’s crossclaim for contractual

   indemnification. (See Interfor Proposed Findings ¶ 219 (“[B]oth parties agree, New

   York law governs Interfor’s contractual indemnification claim.”); D.E. 737 (“NXIVM

   Proposed Findings”) ¶ 56 (“New York law applies to this dispute, as the indemnity

   agreement provides.”).) The Court agrees.

          The Court noted in a prior opinion that this action was transferred from the

   Northern District of New York pursuant to 28 U.S.C. § 1404(a). (D.E. 642 at 11.)

   Following transfer, when “[f]aced with a choice-of-law question, federal courts in the

   district to which the case has been transferred under § 1404(a) must apply the law of

   the transferor state,” Lafferty v. St. Riel, 495 F.3d 72, 76 (3d Cir. 2007) (citing Van Dusen

   v. Barrack, 376 U.S. 612, 639 (1964)), including its choice-of-law rules, see De Puy Inc. v.

   Biomedical Eng’g Tr., 216 F. Supp. 2d 358, 382 (D.N.J. 2001) (Lechner, J.) (concluding

   that the transferor court’s choice-of-law rules governed the defendant’s counterclaim),

   aff’d, Pappas v. DePuy Orthopaedics, Inc., 33 F. App’x 35 (3d Cir. 2002). This is so even for


                                                16
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 17 of 45 PageID: 20393




   claims asserted after transfer, such as Interfor’s crossclaim here. See Ghorbanian v.

   Guardian Life Ins. Co. of Am., No. 14-1396, 2016 WL 4467941, at *4 (W.D. Wash. Mar.

   2, 2016) (applying the choice-of-law rules of the transferor court to determine whether

   allowing the defendant to amend its answer to assert a counterclaim after transfer would

   be futile); Competitive Techs. v. Fujitsu Ltd., 286 F. Supp. 2d 1118, 1157 (N.D. Cal. 2003)

   (explaining that, pursuant 28 U.S.C. § 1404(a), the choice-of-law rules of the transferor

   court “appl[y] not only to the transferred claims but also to any counterclaims, even if

   the counterclaims are asserted after the case has been transferred”); De Puy, 216 F. Supp.

   2d at 382 (concluding that the transferor court choice-of-law rules governed the

   defendant’s counterclaim that was asserted after transfer). Thus the Court must apply

   New York choice-of-law rules to determine which state’s law governs Interfor’s

   crossclaim for contractual indemnification.

         New York choice-of-law rules dictate that New York contract law controls

   because it is the state with the most significant relationship to the Indemnity

   Agreement. See Matter of Allstate Ins. Co., 613 N.E.2d 936, 939-40 (1993) (finding that

   courts should use the “center or gravity” or “grouping of contacts” test to determine

   what state’s law governs a contract cause of action). The Indemnity Agreement was

   executed in New York, the parties are located in New York, and the subject matter of

   the contract’s performance was in New York. See J.R. v. E.M., 997 N.Y.S.2d 669, 669

   (N.Y. Sup. Ct. 2014) (“To determine which law governs under the grouping of contacts

   theory of conflict of laws, the court must look to the following factors: []the place of
                                               17
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 18 of 45 PageID: 20394




   contracting, negotiation and performance; the location of the subject matter of the

   contract; and the domicile of the contracting parties.” (citing Allstate, 613 N.E.2d at

   940).)

            Turning to the parties’ substantive arguments, NXIVM contends it violates New

   York public policy for a party to obtain indemnification for damages and costs arising

   from claims that allege intentional torts or active negligence, such as Ross’s

   counterclaim for intrusion upon seclusion. Interfor responds that New York public

   policy does not preclude a party from seeking indemnification if the trier of fact never

   found an intent to injure another, including—as is the case here—a situation where the

   party settles without admitting liability.

            Under New York law, “indemnification provisions are invalid on public policy

   grounds ‘only to the extent that they purport to indemnify a party for damages flowing

   from the intentional causation of injury.’” Marolf v. Rapid Response Monitoring Servs. Inc.,

   89 N.Y.S.3d 496, 497 (N.Y. App. Div. 2018) (quoting Austro v. Niagara Mohawk Power

   Corp., 487 N.E.2d 267, 267 (N.Y. 1985)); accord Goodman v. Port Auth. of New York &

   New Jersey, 850 F. Supp. 2d 363, 390 (S.D.N.Y. 2012). “But the public policy exception

   for intentionally harmful conduct is a narrow one, under which it must be established

   not only that the [indemnitee] acted intentionally but, further, that it acted with the

   intent to harm or injure others.” J.P. Morgan Sec. Inc. v. Vigilant Ins. Co., 992 N.E.2d

   1076, 1081 (N.Y. 2013). Stated differently, New York public policy only prohibits

   indemnification when the fact finder determines that the indemnitee intended to cause
                                                18
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 19 of 45 PageID: 20395




   harm. See CBS Corp. v. Eaton Corp., No. 07-11344, 2010 WL 1375169, at *2 (S.D.N.Y.

   Mar. 30, 2010) (“New York courts have held that so long as the indemnity contract’s

   terms would apply to intentional conduct, an indemnified party is entitled to legal

   defense fees in cases alleging intentional or fraudulent wrongdoing until the indemnified

   party is found by the finder of fact to have acted intentionally or fraudulently.”); Pub.

   Serv. Mut. Ins. Co. v. Goldfarb, 425 N.E.2d 810, 814 (N.Y. 1981) (explaining that an insurer

   would be obligated to pay a judgment against the insured if the trier of fact determined

   that he caused unintentional injury); Live Invest, Inc. v. Morgan, 64 N.Y.S.3d 466, 471

   (N.Y. Sup. Ct. 2017) (“However, where no finding of an intent to injure has been made,

   nothing in the public policy of this State precludes indemnity for compensatory

   damages flowing from a defendant’s volitional act.”). It therefore follows that it is not

   violative of New York public policy for a party to obtain indemnification for costs

   arising from a claim it settled without an admission of liability or wrongdoing.         See

   Gibbs-Alfano v. Burton, 281 F.3d 12, 21 (2d Cir. 2002) (observing that there was no legal

   authority that would preclude a party from seeking indemnification for claims it settled

   without admitting liability); In re Residential Capital, LLC, 524 B.R. 563, 596 (Bankr.

   S.D.N.Y. 2015) (“RFC settled the claims for which it seeks indemnification without

   admitting liability. Thus, the Court concludes that the Plaintiff’s indemnity claims may

   proceed under New York law . . . .”).

          Gibbs-Alfano, on which Interfor relies, is particularly instructive. There, a boat

   club operated pursuant to several license agreements granted by the local government,
                                               19
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 20 of 45 PageID: 20396




   one of which contained “a broad indemnification clause” pursuant to which the boat

   club agreed to indemnify the local government for any liability arising out of the

   performance of the license agreement and for any costs or expenses related to

   defending any claims. Gibbs-Alfano, 281 F. 3d at 15. An African American woman and

   her husband sued the boat club and the local government for discrimination. Id. at 15-

   16.

          The local government settled with the plaintiffs and pursued indemnification

   from the boat club. Id. at 18. The district court declined to enforce the indemnification

   provision in the license agreement on the ground that the settlement was evidence that

   the local government was to some degree responsible for the alleged discrimination. Id.

   The Second Circuit reversed, holding that “in the absence of a judgment of intentional

   conduct . . . , we do not find any reason under New York public policy to hold the

   Indemnification Clause unenforceable.”         Id. at 21.    Indeed, the Second Circuit

   emphasized that the boat club did “not cite[] any case, and we found none, where a

   New York court declined to enforce an otherwise valid indemnification agreement

   between parties where the party seeking indemnification settled, without admitting

   liability, claims against it alleging intentional wrongdoing.” Id.

          As counter, NXIVM points to Barbagallo v. Marcum LLP, No. 11-1358, 2012 WL

   1664238 (E.D.N.Y. May 11, 2012), in which a former employee argued that an

   indemnification provision in his employment contract was void as against New York

   public policy because its broad language encompassed intentional torts. Id. at *4. The
                                               20
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 21 of 45 PageID: 20397




   court agreed without considering whether the former employee would have a duty to

   indemnify if the fact finder determined that the employer acted without intending to

   injure another. Id. at *4-5. In reaching that conclusion, the court disregarded contrary

   authority applying New York law that had held that broadly worded indemnification

   provisions, which could plausibly cover intentional tort claims, should be enforced

   insofar as the indemnitee is not found to have acted with an intent to harm a third party.

   See, e.g., Gibbs-Alfano, 281 F.3d at 21 (“[I]n the absence of a judgment of intentional

   conduct on the part of the Town Defendants, we do not find any reason under New

   York public policy to hold the Indemnification Clause unenforceable.”); CBS Corp.,

   2010 WL 1375169, at *2 (“New York courts have held that so long as the indemnity

   contract’s terms would apply to intentional conduct, an indemnified party is entitled to

   legal defense fees in cases alleging intentional or fraudulent wrongdoing until the

   indemnified party is found by the finder of fact to have acted intentionally or

   fraudulently.”). Indeed, the New York Court of Appeals in Public Service Mutual Insurance

   Co. v. Goldfarb—a case cited by the Barbagallo court—found an insurer’s duty to

   indemnify an insured in defending against civil claims turned on whether, despite the

   insured having been convicted criminally for the same alleged conduct, the fact finder

   determined in a civil trial that he intended to commit injury. Goldfarb, 425 N.E.2d at

   814. The Court of Appeals first observed that:

                Whether such coverage is permissible [sic] depends upon
                whether the insured, in committing his criminal act, intended
                to cause injury. One who intentionally injures another may
                                              21
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 22 of 45 PageID: 20398




                 not be indemnified for any civil liability thus incurred.
                 However, one whose intentional act causes an unintended
                 injury may be so indemnified.

   Id. Thus the Court of Appeals concluded that “the insurer would be obligated to pay

   any judgment against [the insured] for compensatory damages only, assuming, of

   course, that the trier of fact determined, in a special verdict, that such unintended injury

   occurred.” Id. 5

          NXIVM cites other cases that purportedly echo the court’s conclusion in

   Barbagallo. To the contrary, those decisions are inapposite for following reasons: (i) the

   party was seeking indemnification for any future liability it would incur if the fact finder

   determined that it intended to commit injury 6; (ii) the alleged intentional conduct fell

   squarely within an express exclusion in the indemnification provision/contract or

   statute at issue7; (iii) the party’s indemnification claim was brought under New York


   5
     NXIVM also cites Aldridge v. Brodman, 954 N.Y.S.2d 359, 362 (N.Y. App. Div. 2012),
   as in accord with Barbagallo, but the court in Aldridge failed to even consider Goldfarb,
   which is controlling authority for that court.
   6
     See, e.g., Goodman, 850 F. Supp. 2d at 389 (concluding that the defendant was not
   entitled to indemnification for any potential future liability if the plaintiff proved the
   defendant’s intent to harm at trial); In re Green, 207 B.R. 762, 763-64 (S.D.N.Y. 1997)
   (granting judgment on the pleadings to the third-party defendants because New York
   public policy precluded the third-party plaintiff from seeking indemnification “for any
   liability he may have” for defrauding plaintiffs); Aquilio v. Manaker, No. 90-45, 1991 WL
   207473, at *16 (N.D.N.Y. Oct. 10, 1991) (dismissing the defendants’ counterclaims for
   negligence and contribution on the ground that they sought payment if trier of fact
   found them liable on plaintiffs’ complaint that alleged intentional torts).
   7
     See, e.g., Goodman, 850 F. Supp. 2d at 389 (denying the defendant’s claim for contractual
   indemnification because the agreement “expressly excludes from indemnification ‘risks
   occasioned solely by affirmative willful acts’”); Willard v. Preferred Mut. Ins. Co., 662
   N.Y.S.2d 342, 343 (N.Y. App. Div. 1997) (finding that the plaintiff’s conduct fell within
                                               22
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 23 of 45 PageID: 20399




   common law—as opposed to a contract—which bars indemnification when there are

   mere allegations of intentional wrongdoing8; and (iv) the question presented to the

   court was whether federal—not New York—public policy prohibited indemnification

   for violations of federal securities law. 9

          Alternatively, assuming a trier of fact must first find that a party intended to

   commit injury before a claim for contractual indemnification will be denied, NXIVM

   contends that such a rule only applies to regulated insurers. Not so. Courts have found

   that principle equally applicable to non-insurers as well. See, e.g., Gibbs-Alfano, 281 F.3d

   at 21 (finding that, “in the absence of a judgment of intentional conduct,” there was no

   basis under New York public policy to invalidate an indemnification clause in a contract

   between two non-insurers); CBS Corp., 2010 WL 1375169, at *2 (granting summary

   judgment to plaintiff on its claim for contractual indemnification against a non-insurer

   because it “was never found liable of intentional misconduct and was never assessed

   punitive damages”).




   the intentional act exclusion of an insurance policy); Memorandum Opinion, Shaw v.
   Spitzer, No. 400845/2004 (N.Y. Sup. Ct. Sept. 9, 2004) (concluding that the government
   did not have a duty to indemnify the plaintiff because the statute at issue expressly
   excluded intentional acts committed outside the scope of employment, such as
   plaintiff’s alleged sexual harassment).
   8
     See, e.g., Campers’ World Int’l, Inc. v. Perry Ellis Int’l, Inc., No. 02-453, 2002 WL 1870243,
   at *6 (S.D.N.Y. Aug. 13, 2002) (dismissing claim for common-law indemnification
   because the underling claims were all intentional torts).
   9
     See, e.g., In re Livent Sec. Litig., 193 F. Supp. 2d 750, 754 (S.D.N.Y. 2002); Ades v. Deloitte
   & Touche, No. 90-4959, 1993 WL 362364, at *22-23 (S.D.N.Y. Sept. 17, 1993).
                                                  23
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 24 of 45 PageID: 20400




         Here, Interfor and Ross settled without an admission of liability or wrongdoing

   on Interfor’s part, and it was never established that Interfor acted with an intent to

   harm Ross. (6/19/17 Tr. at 57:24-58:12, 174:16-21; P17-003 ¶ 9.) That alone

   eviscerates NXIVM’s trial position and obligates it to indemnify Interfor pursuant to

   the Indemnity Agreement. Gibbs-Alfano, 281 F.3d at 21. But, even had Interfor and

   Ross not settled, NXIVM has failed to put forth one scintilla of evidence showing that

   Interfor intended to injure Ross. Instead NXIVM offers one conclusory proposed

   finding of fact: “Interfor required NXIVM to sign the indemnity agreement minutes

   before the ex parte meeting with Ross.”10 (NXIVM Proposed Findings ¶ 65.) The Court

   is asked to draw the weak inference that Interfor intended to harm Ross by insulating

   itself against any litigation damages prior to meeting with him.

         This argument fails for two reasons. First, NXIVM has conceded that the

   Indemnity Agreement is valid.       (SOF ¶ 22.) Second, indemnity agreements are

   commonly included in contracts, particularly in industries such as Interfor’s that run the




   10
      NXIVM also points to statements by Magistrate Judge Randolph F. Treece in a
   related case in the Northern District of New York and Magistrate Judge Mark Falk in
   this action that it claims establishes that the Interfor committed common law fraud (an
   intentional act). To the contrary, Magistrate Judges Treece and Falk made no such
   findings. Rather, Magistrate Falk, in resolving a discovery dispute, but ‘[w]ithout
   deciding the issue,” posited that there was a reasonable basis to vitiate the attorney-
   client privilege under the crime-fraud exception because “Ross presented the Court
   with a sufficient basis to conclude that a common law fraud itself occurred.” (D.E. 71
   at 111:1-3.) And Magistrate Judge Treece reached a similar conclusion in the matter
   before him. NXIVM Corp. v. O’Hara, 241 F.R.D. 109, 134–37 (N.D.N.Y. 2007).
                                              24
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 25 of 45 PageID: 20401




   risk of legal claims. Simply procuring insurance prior to acting does not indicate that

   one intends to harm another.

          The only factual evidence presented at trial concerning Interfor’s intent was

   Aviv’s testimony. He stated that neither he nor Interfor intended to injure Ross.

   (6/19/17 Tr. at 37:2-4.) Because NXIXM established no facts to the contrary, the

   Court finds no impediment to Interfor’s entitlement to enforce the Indemnity

   Agreement.

          B.     Interfor Has Not Failed to Mitigate Damages11
          NXIVM argues that it presented evidence at trial that shows Interfor could have

   mitigated damages by (i) informing its insurance carrier earlier that Ross had asserted

   the counterclaim for intrusion upon seclusion against it, and (ii) invoking an arbitration

   provision in the Retainer Agreement to compel NXIVM to arbitrate this dispute as

   soon as it settled with Ross.12


   11
      In the PTO, NXIVM also raised defenses of unclean hands, waiver, repudiation,
   laches, and that it does not have a duty to indemnify Interfor for fees and costs it
   incurred after settling with Ross. (PTO, Legal Issues, ¶¶ 8, 10, 11, 14, 15.) NXIVM,
   however, neglected to address these defenses in its pre-trial brief or during trial. It has
   therefore waived them. See Porter v. NationsCredit Consumer Disc. Co., No. 03-3768, 2007
   WL 674709, at *2 (E.D. Pa. Feb. 28, 2007) (“The Third Circuit has held that a party
   waives an affirmative defense when it does not attempt to establish the defense before
   or at trial and that merely raising the defense in an answer is insufficient to avoid
   waiver.”), aff’d, Porter v. Nationacredit Consumer Disc. Co., 285 F. App’x 871 (3d Cir. 2008);
   Kilbarr Corp. v. Bus. Sys., Inc., B.V., 679 F. Supp. 422, 427 (D.N.J. 1988) (Bissell, J.) (“A
   defendant’s decision not to raise a defense in the trial of a particular action is a waiver
   of that defense . . . .”), aff’d, 869 F.2d 589 (3d Cir. 1989).
   12
      In its pre-trial brief, NXIVM also argued that Interfor failed to mitigated damages
   because it did not seek to bifurcate is contractual indemnification claim for trial earlier.
                                                25
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 26 of 45 PageID: 20402




         “In a breach of contract action, a plaintiff ordinarily has a duty to mitigate the

   damages that he incurs.” U.S. Bank Nat. Ass’n v. Ables & Hall Builders, 696 F. Supp. 2d

   428, 440 (S.D.N.Y. 2010). Nevertheless, “it is not required that the injured party

   actually mitigate its damages. Rather, ‘if plaintiff takes such [mitigating] action within

   the range of reason,’ the breaching party remains liable if such reasonable attempts at

   mitigation fail.” APL Co. PTE v. Blue Water Shipping U.S. Inc., 592 F.3d 108, 111 (2d

   Cir. 2010) (alteration in original) (quoting Ellerman Lines, Ltd. v. The President Harding,

   288 F.2d 288, 290 (2d Cir. 1961)). “The party alleging a failure to mitigate bears the

   burden of proving that the injured party failed to make reasonable efforts to mitigate

   its damages.” Palm Bay Int’l, Inc. v. Marchesi Di Barolo S.p.A., No. 09-601, 2009 WL

   3757054, at *4 (E.D.N.Y. Nov. 9, 2009). Critically, a court examining a plaintiff’s

   efforts to mitigate damages must “determine whether the mitigation efforts actually

   chosen in those unaccustomed shoes were reasonable, not whether hindsight suggests

   that an objectively better choice was available.” APL, 592 F.3d at 112.

         As an initial matter, NXIVM’s mitigation arguments ask the Court to examine

   hypothetical steps Interfor could have taken to reduce FKSA’s attorneys’ fees and costs.

   It is not appropriate for the Court to engage in such an inquiry. See Smith v. Positive


   NXIVM did not offer any evidence regarding this alleged shortcoming at trial. In
   addition, NXIVM contends that Interfor could have mitigated damages by having Aviv
   drop his defamation claim earlier. Interfor, however, is not seeking attorneys’ fees or
   costs associated with Aviv’s defamation claim. (See D.E. 734 (“6/20/17 Tr.”) at 18:22-
   24.) Thus whether or not Aviv should or could have dropped his defamation claim
   earlier is beside the point.
                                               26
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 27 of 45 PageID: 20403




   Prods., 419 F. Supp. 2d 437, 449–50 (S.D.N.Y. 2005) (“The rule of mitigation of

   damages may not be invoked by a contract breaker as a basis for hypercritical

   examination of the conduct of the injured party or merely for the purpose of showing

   that the injured person might have taken steps which seemed wiser or would have been

   more advantageous to the defaulter.”). Furthermore, NXIVM failed to offer any

   evidence at trial showing the amount by which Interfor’s damages would have been

   reduced had it informed its insurer earlier or invoked the arbitration provision in the

   Retainer Agreement. This alone dooms NXIVM’s mitigation defense. See Sogem-

   Afrimet, Inc. v. M/V Ikan Selayang, 951 F. Supp. 429, 444 (S.D.N.Y. 1996) (“[D]efendant

   has failed both in demonstrating that the measures taken by plaintiff did not constitute

   a reasonable effort [to mitigate damages] and in showing the portion of the loss caused

   by plaintiff’s failure to take additional steps.”), aff’d, 122 F.3d 1057 (2d Cir. 1997);

   Eskenazi v. Mackoul, 905 N.Y.S.2d 169, 171 (N.Y. App. Div. 2010) (“A party seeking to

   avail itself of the affirmative defense of failure to mitigate damages must establish that

   the injured party failed to make diligent efforts to mitigate its damages, and the extent

   to which such efforts would have diminished those damages.”). In any event, the facts

   that were established at trial demonstrate that Interfor could not have mitigated its

   damages by taking the steps NXIVM suggests.

         First, that Interfor could have mitigated damages by notifying its insurer earlier

   is not supported by evidence showing how those efforts “would have diminished

   [Interfor’s] damages.” LaSalle Bank Nat. Ass’n v. Nomura Asset Capital Corp., 899
                                              27
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 28 of 45 PageID: 20404




   N.Y.S.2d 15, 17 (N.Y. App. Div. 2010). This argument presumes that Interfor’s insurer

   would have paid FKSA’s fees and costs, but both Aviv’s and Lack’s unrebutted

   testimony established that Interfor’s insurer would not defend it against claims arising

   from its investigations or pursue its crossclaim against NXIVM. (6/19/17 Tr. at 60:9-

   61:4; 6/20/17 Tr. at 16:24-17:7.) To be sure, if Interfor contacted its insurer earlier,

   the Ross counterclaim may have been settled sooner, thereby eliminating some of the

   work for which FKSA billed. But, Interfor had a reasonable basis not to do that

   because, as Lack credibly explained, NXIVM initially had honored its obligation under

   the Indemnity Agreement. (6/20/17 Tr. at 16:3-21.) Accordingly, the Court will not

   speculate about whether Interfor contacting its insurer at an earlier date would have

   been an “objectively better choice” in “hindsight.” APL, 592 F.3d at 112.

         As for the arbitration provision in the Retainer Agreement, contrary to NXIVM’s

   contention, it does not afford Interfor the right to compel NXIVM to arbitrate this

   dispute. The arbitration provision provides as follows:

                In the event of a fee dispute, NXIVM or Interfor may have
                the right to seek arbitration; we will provide the necessary
                information regarding arbitration in the event of a fee
                dispute or upon request. Our obligations to each other shall
                be governed by the internal laws of the State of New Jersey.

   (P12-002.) This provision makes clear that either NXIVM or Interfor may request

   arbitration to resolve a dispute with FKSA over any fees that it billed. It does not,

   however, permit Interfor to compel NXIVM (or vice versa) to arbitrate a dispute

   between them. Indeed, as Interfor points out, the arbitration provision reflects the
                                             28
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 29 of 45 PageID: 20405




   procedures set forth in the then-current version N.J. Ct. R. 1:20A-3(a)(1), which

   governs arbitration between attorneys and clients or third parties in the event of a fee

   dispute. 13 Moreover, if the Court were to accept NXIVM’s argument that Interfor

   could seek arbitration, then NXIVM also had that right. Yet NXIVM never invoked

   it.

             The trial evidence established that Interfor made reasonable efforts to mitigate

   its damages. Lack testified that (i) Interfor contacted NXIVM about a potential

   settlement in October 2008, but NXIVM did not respond (6/20/17 Tr. at 28:8-20); (ii)

   on behalf of Interfor FKSA attended only 14 of the 39 deposition days in the case

   (6/19/17 Tr. at 168:18-21); and (iii) Interfor elected not to participate in a mediation

   that only involved the other parties’ claims (id. at 168:23-169:7). Those steps were

   aimed at and accomplished mitigation, and the Court need not question whether

   Interfor could have done more.

             C.    Interfor’s Request for Attorneys’ Fees and Costs is Reasonable
                   1.     New York Law Governs the Court’s Reasonableness Analysis
             While the parties agree that New York law applies to Interfor’s crossclaim for

   contractual indemnification, they disagree on whether New York (Interfor) or New

   Jersey (NXIVM) law governs the Court’s analysis of the reasonableness of the attorneys’

   fees and costs Interfor seeks. Pursuant to New York choice-of-law rules, which the



   13
         The Retainer Agreement has a New Jersey choice-of-law provision. (P12-002.)
                                                29
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 30 of 45 PageID: 20406




   Court must apply for the reasons discussed above, New York law controls any issues

   regarding the reasonableness of the attorneys’ fees sought by Interfor. See Manheim

   Auto. Fin. Servs., Inc. v. Fleet Funding Corp., No. 09-435, 2010 WL 1692954, at *6

   (E.D.N.Y. Mar. 22, 2010) (“New York law governs the procedural issue of attorneys’

   fees and costs in this breach of contract action.”), adopted by, No. 09-4357, 2010 WL

   1688565 (E.D.N.Y. Apr. 22, 2010).

                2.     FKSA’s Fees and Costs are Reasonable
         Before proceeding to its reasonableness analysis, the Court must first address

   Interfor’s threshold argument that the Indemnity Agreement does not impose a

   reasonableness requirement on the attorneys’ fees and costs it incurred in defending

   against the claims arising from its investigations because, while the clause providing for

   fees and costs associated with enforcing the Indemnity Agreement states that those

   expenses must be reasonable, there is no such limitation in the clause pertaining to

   defense costs. (See P5-002.) From a solely textual standpoint, this argument has appeal,

   but it is well settled under New York law that a court must infer that a contract

   providing for attorneys’ fees and costs—whether through indemnification or fee

   shifting—contains a reasonableness requirement. See Diggs v. Oscar De La Renta, LLC,

   94 N.Y.S.3d 574, 577 (N.Y. App. Div. 2019) (“An award of attorney’s fees, whether

   pursuant to agreement or statute, must be reasonable and not excessive.”); Solow Mgmt.

   Corp. v. Tanger, 797 N.Y.S.2d 456, 457 (N.Y. App. Div. 2005) (“Before ordering one



                                              30
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 31 of 45 PageID: 20407




   party to pay another party’s attorneys’ fees, the court always has the authority and

   responsibility to determine that the claim for fees is reasonable.”).

         In New York, factors considered by a court when evaluating whether attorneys’

   fees are reasonable “include the time and labor expended, the difficulty of the questions

   involved and the required skill to handle the problems presented, the attorney’s

   experience, ability, and reputation, the amount involved, the customary fee charged for

   such services, and the results obtained.” In re Estate of Dessauer, 946 N.Y.S.2d 760, 761

   (N.Y. App. Div. 2012); accord Diaz v. Audi of Am., Inc., 873 N.Y.S.2d 308, 311 (N.Y.

   App. Div. 2008).

         NXIVM first takes issue with FKSA’s rates, while failing to suggest what a

   reasonable rate should be. “As a general rule, the ‘reasonable hourly rate [for an

   attorney] should be based on the customary fee charged for similar services by lawyers

   in the community with like experience and of comparable reputation . . . .” Gamache v.

   Steinhaus, 776 N.Y.S.2d 310, 311 (N.Y. App. Div. 2004) (alteration in original) (quoting

   Getty Petroleum Corp. v. G.M. Triple S. Corp., 589 N.Y.S.2d 577, 578 (N.Y. App. Div.

   1992)). In the Retainer Agreement, NXIVM expressly agreed to the rates billed by

   FKSA.

                [FKSA] will bill NXIVM at our regularly hourly rates as in
                effect from time to time, which currently range from $250
                per hour to $750 per hour for our attorneys, and from $115
                per hour to $200 per hour for our legal assistants. My
                [Robert J. Lack] current rate is $650 per hour, and that of my
                associate Heather Windt is $360 per hour.

                                               31
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 32 of 45 PageID: 20408




   (P12-001.) NXIVM did not object to and paid FKSA’s invoices at those rates from

   August 2006 through January 2007. (SOF ¶¶ 46-48; 6/19/17 Tr. at 154:14-22.) The

   fact that NXIVM agreed to and paid FKSA at the rates in the Retainer Agreement is

   prima facie evidence that they are reasonable. See Melodrama Publ’g, LLC v. Santiago, No.

   12-7830, 2015 WL 2380521, at *5 (S.D.N.Y. May 19, 2015) (“The fact that Melodrama

   paid the Firm these rates for legal services strongly suggests that they are fair and

   reasonable.”), adopted by, 2015 WL 7288639 (S.D.N.Y. Nov. 16, 2015); Diplomatic Man,

   Inc. v. Nike, Inc., No. 08-139, 2009 WL 935674, at *6 (S.D.N.Y. Apr. 7, 2009) (finding

   that the hourly rates charged by counsel were reasonable because the client had paid at

   those rates).

          After NXIVM’s attempted repudiation, the rates billed by FKSA increased with

   changes in the market and experience of the attorneys working on the matter. (6/19/17

   Tr. at 153:12-24.) By the time of trial, Lack’s rate had increased to $995 per hour, and

   the rates for associates, such as Heather Windt, increased to $495 per hour. (Id. at

   153:19-24.)     Increased hourly rates were expressly contemplated by the Retainer

   Agreement where it states FKSA “will bill NXIVM at our regularly hourly rates in effect

   from time to time.” (P12-001 (emphasis added); see also 6/19/17 Tr. at 153:8-10 (Lack

   testified that “the agreement provided that the rates would be charged as our regular

   hourly rates as i[n] effect[] from time to time. Which means they are subject to periodic

   adjustment.”).) Interfor offered evidence demonstrating the experience and expertise

   of the FKSA attorneys that worked on the matter as a basis for the fees they billed.
                                              32
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 33 of 45 PageID: 20409




   (P90; P91; P92; P93.) By contrast, NXIVM offered no trial evidence about an

   alternative reasonable New Jersey rate.14 Moreover, it is disingenuous for NXIVM to

   argue that FKSA’s rates are unreasonable when, according to Lack, it likely paid higher

   rates for Latham & Watkins LLP’s representation of Keeffe. (6/20/17 Tr. at 7:24-

   8:23.) The Court accepts Lack’s testimony as truthful and adequate to support its

   finding that the rates billed by FKSA are reasonable.

         NXIVM argues that Interfor may not recover for the majority of the entries in

   the FKSA invoices because the descriptions of the work are too vague and duplicative;

   the invoices reflect block billing and contain minor redactions; or the invoices involve

   work that should have been delegated to associates or paralegals.15 In general, courts

   assess whether entries are sufficiently detailed to permit a conclusion about the

   reasonableness of the hours claimed. See Canada Dry Delaware Valley Bottling Co. v. Hornell

   Brewing Co., No. 11-4308, 2013 WL 6171660, at *5-6 (S.D.N.Y. Nov. 25, 2013)

   (explaining that redacted entries need only be “sufficiently detailed” so as to allow the

   court to ascertain the number of hours spent and that, with respect to block billing, “[i]t

   is not necessary to know the exact number of minutes spent nor the precise activity to



   14
      While the diversity of the New Jersey bar makes a hypothetical reasonable rate
   difficult to establish, NXIVM’s failure to make any attempt significantly weakens its
   position.
   15
      NXIVM lets loose a scattershot of other grounds why it claims FKSA’s fees are
   unreasonable, including that work was unnecessary, completed by unidentified
   attorneys or staff, or unrelated to claims arising from Interfor’s investigations. As
   explained below, Lack’s testimony at trial adequately addressed these concerns.
                                               33
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 34 of 45 PageID: 20410




   which each hour was devoted nor the specific attainments of each attorney” (citation

   and internal quotation marks omitted)); Raniola v. Bratton, No. 96-4482, 2003 WL

   1907865, at *4 (S.D.N.Y. Apr. 21, 2003) (“Although some of the entries are fairly

   general, terms such as ‘case preparation’ or ‘meeting’ by one attorney with another are

   sufficiently concrete, when viewed in context, to permit the court to make a judgement

   about the reasonableness of the total hours claimed.”); Bonnie & Co. Fashions v. Bankers

   Tr. Co., 970 F. Supp. 333, 342 (S.D.N.Y. 1997) (“[W]here an attorney’s time entries are

   vague, courts may attempt to decipher them by reference to the context in which these

   entries occur [to determine] what work was involved.” (alteration in original) (citation

   and internal quotation marks omitted)); Freidman v. Yakov, 30 N.Y.S.3d 58, 60 (N.Y.

   App. Div. 2016) (explaining that block billing does not render the amount of attorneys’

   fees sought “per se unreasonable”); J. Remora Maint. LLC v. Efromovich, 960 N.Y.S.2d

   27, 29 (N.Y. App. Div. 2013) (finding that block billing did not make the requested

   attorneys’ fees unreasonable because “the evidence before the special referee adequately

   presented him with the opportunity to assess the reasonableness of the fees”). Further,

   a court should not second guess staffing decisions where the work reflects the

   collaborative process between attorneys or the reasonable delegation of tasks. See New

   York State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1146 (2d Cir. 1983)

   (“[P]revailing parties are not barred as a matter of law from receiving fees for sending

   a second attorney to depositions or an extra lawyer into court to observe and assist.”);

   Barbour v. City of White Plains, No. 07-3014, 2013 WL 5526234, at *6 (S.D.N.Y. Oct. 7,
                                              34
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 35 of 45 PageID: 20411




   2013) (“[I]t is not uncommon for parties to recover attorney’s fees for the collaboration

   of multiple attorneys on a case, when the district court decides that such collaboration

   is appropriate given the scope and complexity of the litigation.”); Lilly v. Cnty. of Orange,

   910 F. Supp. 945, 951 (S.D.N.Y. 1996) (“The proper test is an ex ante, not ex post,

   inquiry whether or not certain tasks should have been assigned to more junior level

   attorneys.”).

          FKSA’s invoices for its legal work through May 31, 2017, are sufficiently detailed

   for the Court to ascertain the type of work completed and hours billed. The entries

   reflect appropriate staffing decisions and delegation of work to associates and

   paralegals—indeed, NXIVM has little basis to complain when associates and paralegals

   billed 79% of the work performed. (6/20/17 Tr. at 11:14-16.) The Court had the

   benefit of Lack’s trial testimony, approximately 121 transcript pages in length, much of

   which reflects his effective push back against cross examination. Lack testified that

   FKSA staffed the case “leanly” with only himself and one or two associates working on

   the matter at a time (6/19/17 Tr. at 168:9-15) and limited its role in parts of the case

   that were not “germane to Interfor’s claims” (id. at 168:16-18). He reviewed and

   “trimmed” excess work from bills before they were sent to Interfor. (Id. at 169:8-12).

   Lack further testified that FKSA took care in ensuring that it only billed Interfor for

   compensable work because it knew NXIVM would scrutinize the bills:

                   Q. I guess that comes back to my question. When there’s
                   no client really taking responsibility for checking and

                                                35
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 36 of 45 PageID: 20412




                question your bills, isn’t that sort of a risky invitation to—
                for a blank check basically?

                A. No. Actually in this context it is quite the contrary. We
                knew, while Mr. Aviv did not question our bills, that
                NXIVM would do so in the context of this litigation. And
                so we fully expected each and every one of our bills to be
                put under the microscope by your client [NXIVM] and
                yourself.

   (6/20/17 Tr. at 55:19-56:2.)

         In sum, the Court finds that the Interfor is entitled to recover reasonable fees

   and costs totaling $1,369,157.51, which includes the $5,000 contribution Interfor paid

   toward the Ross settlement. 16 The parties shall file supplemental submissions in

   accordance with the accompanying order to address the attorneys’ fees and costs

   Interfor is entitled to recover for FKSA’s work from after May 31, 2017. 17

         D.     New York Law Governs the Calculation of Prejudgment Interest
         The parties disagree about whether prejudgment interest should be calculated

   under New York (Interfor) or New Jersey (NXIVM) law. Under New York choice-of-

   law rules, “the law of the jurisdiction that determines liability governs the award of pre-



   16
      This sum excludes the amounts that Interfor reasonably allocated to pursuing Aviv’s
   defamation claim, and that Interfor reasonably identified as attributable to the
   common-law (non-contractual) indemnification and contribution claims briefly
   pursued on behalf of Interfor, Aviv, and Moody. (See D.E. 736-1.)
   17
      Interfor submitted a declaration on September 8, 2017, attaching unpaid FKSA
   invoices for the months of June, July, and August 2017. (D.E. 746.) For ease of
   reference, the Court directs Interfor to resubmit these invoices so that there is one all-
   inclusive catalog reflecting the attorneys’ fees and costs it seeks to recover from after
   May 31, 2017.
                                               36
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 37 of 45 PageID: 20413




   judgment interest.” Am. Trucking & Transportation Ins. Co., RRG v. Liberty Mut. Ins. Co.,

   765 F. App’x 571, 573 (2d Cir. 2019).           As such, because Interfor’s contractual

   indemnification claim was governed by New York law (a matter NXIVM does not

   dispute), New York law thus controls the award of prejudgment interest. See Culwick v.

   Wood, 384 F. Supp. 3d 328, 350 (E.D.N.Y. 2019) (finding that, under New York choice-

   of-law rules, because New Jersey law controlled a breach of contract claim, it also

   governed any award of prejudgment interest); Cohen Lans LLP v. Naseman, No. 14-4045,

   2017 WL 477775, at *9 (S.D.N.Y. Feb. 3, 2017) (applying New York’s prejudgment

   interest rate to a contract claim governed by New York law).

         In New York, CPLR § 5001(a) provides that prejudgment “[i]nterest shall be

   recovered upon a sum awarded because of a breach of performance of a contract.” It

   is calculated using a non-compounding 9% annual rate from the time the cause of action

   accrued, or “[w]here such damages were incurred at various times, interest shall be

   computed upon each item from the date it was incurred or upon all of the damages

   from a single reasonable intermediate date.” CPLR § 5001(b); CPLR § 5004. The

   parties shall include a calculation of prejudgment interest on all damages in their

   supplemental submissions.




                                              37
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 38 of 45 PageID: 20414




   IV.   Conclusion
         For the foregoing reasons, the Court enters judgment in favor of crossclaim

   plaintiff Interfor against NXIVM for contractual indemnification. An appropriate

   order will follow.

                                               /s/ Katharine S. Hayden
   Dated: August 26, 2019                      Katharine S. Hayden, U.S.D.J.




                                          38
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 39 of 45 PageID: 20415




                                    APPENDIX
                         Exhibits Admitted Into Evidence

      Ex.                              Description of Exhibit
       P2     “Tragic death linked to New York ‘cult’” by Rick Ross, January 28, 2004
              Interfor/O’Hara Retainer Agreement and Cover Letter, September 1,
       P3     2004

       P4     Email Chain Between Keeffe/O’Hara/Barasch, November 5, 2004
              Interfor/NXIVM Indemnity Agreement (with fax cover sheet),
       P5     November 23, 2004

       P6     Printout from Interfor Conference Room Scheduling System

       P7     Interfor Status Report re: Rick Ross, November 23, 2004

       P8     Email Chain Between J. Lloyd & R. Emmers, February 22, 2005

       P9     Interfor Payment Register for NXIVM

      P10     “Stress in the Family” by Chet Hardin, Metroland Online

      P11     Ross Subpoena to Interfor, July 11, 2006
      P12     FKSA/NXIVM Retainer Letter, August 11, 2006
      P13     Ross Counterclaim Against Interfor, January 11, 2007

      P14     ESP Check No. 15083 for Payment to FKSA, April 20, 2007

      P15     Email from P. Yesawich to H. Windt, October 19, 2007

      P16     Interfor Crossclaim Against NXIVM, November 7, 2007
              Confidential Settlement Agreement and Release between Ross and
      P17     Interfor/Aviv/Moody, September 9, 2008
              Keeffe Declaration in Support of NXIVM Motion to Quash (with Exs. A,
      P19     B, excerpt from C), August 7, 2006
              Keeffe Responses/Objections to Ross’s First Set of Interrogatories to
      P20     NXIVM, February 1, 2008
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 40 of 45 PageID: 20416




      Ex.                            Description of Exhibit
              NXIVM First Amended Responses to Ross’s Second Set of
      P21     Interrogatories to NXIVM, February 1, 2008
      P22     Notice of Rule 30(b)(6) Deposition, June 3, 2009
              Excerpt from NXIVM’s Opposition to Motion for Partial Summary
      P23     Judgment by Interfor, Inc., January 18, 2013
              Unpaid Interfor Legal Bills, Ross Settlement, and Prejudgment Interest
      P25B    Thereon as of June 9, 2017
              FKSA Invoice No. 1718, dated Mar. 8, 2007, for the period covering
      P26     February 1-28, 2007 (summary version)
              FKSA Invoice No. 1718, dated Mar. 8, 2007, for the period covering
      P27     February 1-28, 2007 (full version)
              FKSA Invoice No. 1741, dated Apr. 6, 2007, for the period covering
      P28     March 1-31, 2007
              FKSA Invoice No. 1768, dated May 7, 2007, for the period covering April
      P29     1-30, 2007
              FKSA Invoice No. 1783, dated June 7, 2007, for the period covering May
      P30     1-31, 2007
              FKSA Invoice No. 1831, dated August 8, 2007, for the period covering
      P31     June 1-July 31, 2007
              FKSA Invoice No. 1863, dated November 14, 2007, for the period
      P32     covering August 1-October 31, 2007
              FKSA Invoice No. 1890, dated January 17, 2008, for the period covering
      P33     November 1-December 31, 2007
              FKSA Invoice No. 1911, dated March 6, 2008, for the period covering
      P34     January 1-31, 2008
              FKSA Invoice No. 1913, dated March 21, 2008, for the period covering
      P35     February 1-29, 2008
              FKSA Invoice No. 1936, dated May 20, 2008, for the period covering
      P36     March 1-April 30, 2008



                                           2
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 41 of 45 PageID: 20417




      Ex.                           Description of Exhibit
              FKSA Invoice No. 1954, dated June 16, 2008, for the period covering
      P37     May 1-31, 2008
              FKSA Invoice No. 1957, dated July 11, 2008, for the period covering June
      P38     1-30, 2008
              FKSA Invoice No. 1986, dated August 18, 2008, for the period covering
      P39     July 1-31, 2008
              FKSA Invoice No. 2006, dated September 25, 2008, for the period
      P40     covering August 1-31, 2008
              FKSA Invoice No. 2047, dated November 10, 2008, for the period
      P41     covering September 1-30, 2008
              FKSA Invoice No. 2048, dated November 10, 2008, for the period
      P42     covering October 1-31, 2008
              FKSA Invoice No. 2076, dated December 8, 2008, for the period
      P43     covering November 1-30, 2008
              FKSA Invoice No. 2094, dated January 9, 2009, for the period covering
      P44     December 1-31, 2008
              FKSA Invoice No. 2121, dated February 9, 2009, for the period covering
      P45     January 1-31, 2009
              FKSA Invoice No. 2138, dated March 17, 2009, for the period covering
      P46     February 1-28, 2009
              FKSA Invoice No. 2167, dated April 13, 2009, for the period covering
      P47     March 1-31, 2009
              FKSA Invoice No. 2183, dated May 8, 2009, for the period covering April
      P48     1-30, 2009
              FKSA Invoice No. 2206, dated June 8, 2009, for the period covering May
      P49     1-31, 2009
              FKSA Invoice No. 2250, dated July 21, 2009, for the period covering June
      P50     1-30, 2009
              FKSA Invoice No. 2269, dated August 17, 2009, for the period covering
      P51     July 1-31, 2009


                                          3
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 42 of 45 PageID: 20418




      Ex.                             Description of Exhibit
              FKSA Invoice No. 2279, dated September 9, 2009, for the period
      P52     covering August 1-31, 2009
              FKSA Invoice No. 2296, dated October 21, 2009, for the period covering
      P53     September 1-30, 2009
              FKSA Invoice No. 2313, dated November 20, 2009, for the period
      P54     covering October 1-31, 2009
              FKSA Invoice No. 2331, dated February 1, 2010, for the period covering
      P55     November 1-December 31, 2009
              FKSA Invoice No. 2346, dated February 26, 2010, for the period covering
      P56     January 1-31, 2010
              FKSA Invoice No. 2359, dated March 18, 2010, for the period covering
      P57     February 1-28, 2010
              FKSA Invoice No. 2382, dated May 11, 2010, for the period covering
      P58     March 1-April 30, 2010
              FKSA Invoice No. 2401, dated August 5, 2010, for the period covering
      P59     May 1-July 31, 2010
              FKSA Invoice No. 2414, dated September 13, 2010, for the period
      P60     covering August 1-31, 2010
              FKSA Invoice No. 2425, dated October 21, 2010, for the period covering
      P61     September 1-30, 2010
              FKSA Invoice No. 2446, dated January 18, 2011, for the period covering
      P62     October 1-December 31, 2010
              FKSA Invoice No. 2474, dated April 13, 2011, for the period covering
      P63     January 1-March 31, 2011
              FKSA Invoice No. 2501, dated July 18, 2011, for the period covering
      P64     April 1-June 30, 2011
              FKSA Invoice No. 2510, dated August 8, 2011, for the period covering
      P65     July 1-31, 2011
              FKSA Invoice No. 2518, dated September 9, 2011, for the period
      P66     covering August 1-31, 2011


                                          4
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 43 of 45 PageID: 20419




      Ex.                           Description of Exhibit
              FKSA Invoice No. 2527, dated October 10, 2010, for the period covering
      P67     September 1-30, 2011
              FKSA Invoice No. 2531, dated November 7, 2011, for the period
      P68     covering October 1-31, 2011
              FKSA Invoice No. 2551, dated December 5, 2011, for the period
      P69     covering November 1-30, 2011
              FKSA Invoice No. 2557, dated January 5, 2012, for the period covering
      P70     December 1-31, 2011
              FKSA Invoice No. 2608, dated April 13, 2012, for the period covering
      P71     January 1-March 31, 2012
              FKSA Invoice No. 2632, dated July 9, 2012, for the period covering April
      P72     1-June 30, 2012
              FKSA Invoice No. 2675, dated December 5, 2012, for the period
      P73     covering July 1-November 30, 2012
              FKSA Invoice No. 2687, dated January 14, 2013, for the period covering
      P74     December 1-31, 2012
              FKSA Invoice No. 2700, dated February 26, 2013, for the period covering
      P75     January 1-31, 2013
              FKSA Invoice No. 2703, dated April 12, 2013, for the period covering
      P76     February 1-March 31, 2013
              FKSA Invoice No. 2752, dated January 8, 2014, for the period covering
      P77     April 1-December 31, 2013
              FKSA Invoice No. 2777, dated August 7, 2014, for the period covering
      P78     January 1-June 30, 2014
              FKSA Invoice No. 2792, dated January 7, 2015, for the period covering
      P79     July 1-December 31, 2014
              FKSA Invoice No. 2856, dated January 5, 2016, for the period covering
      P80     January 1-December 31, 2015
              FKSA Invoice No. 2885, dated July 6, 2016, for the period covering
      P81     January 1-June 30, 2016


                                          5
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 44 of 45 PageID: 20420




      Ex.                           Description of Exhibit
              FKSA Invoice No. 2938, dated February 8, 2017, for the period covering
      P82     January 1-31, 2017
              FKSA Invoice No. 2952, dated April 5, 2017, for the period covering
      P83     February 1-March 31, 2017
              FKSA Invoice No. 2963, dated May 10, 2017, for the period covering
      P84     April 1-30, 2017
      P85     FKSA invoice for the period covering May 1-31, 2017
              Allocation of Interfor Legal Fees Among Defense of Ross Counterclaim,
      P87B    Enforcement of Indemnification Claim, and Defamation Claim as of May
              31, 2017
              Interfor Legal Bills by Year, by Level of Timekeeper through May 31,
      P88B    2017
      P89B    Summary of Legal Services Rendered through May 31, 2017
      P90     FKSA website biography: Robert J. Lack
      P91     FKSA website biography: Robert S. Landy
      P92     FKSA website biography: Heather J. Windt
      P93     FKSA website biography: Andrew M. Englander
              Declaration of Robert D. Crockett in Support of Motion for Admission
      P94     Pro Hac Vice, January 26, 2017

      P97     October 8, 2008 letter enclosing Interfor check re: Ross Settlement

      P104    Exhibits B-I to NXIVM Trial Brief

      D7      September 1, 2004 Terms of Engagement Letter between Interfor and
              O’Hara; signed by O’Hara on September 2, 2004
      D8      September 20, 2004 (first date) Activities Log

      D17     June 6, 2005 letter from Aviv to Judd Bernstein of Law Office of Judd
              Bernstein

      D19     September 22, 2008 Stipulation & Order Dismissing Counterclaim as to
              Interfor, Inc., Juval Aviv, and Anna Moody
    Court 1   June 22, 2017 Stipulation re: Plaintiff’s Exhibit 104

                                            6
Case 2:06-cv-01051-KSH-CLW Document 841 Filed 08/26/19 Page 45 of 45 PageID: 20421




                                 Deposition Designations

        Ex.                            Description of Exhibit
        P99    Interfor Deposition Designations for Salzman

        P100   Interfor Deposition Designations for Raniere

        P101   Interfor Deposition Designations for Keeffe

        P102   Interfor Deposition Designations for O’Hara

        P103   Interfor Deposition Designations for Bouchey

        D21    NXIVM Deposition Designations for Keeffe 18
        D22    NXIVM Deposition Designations for O’Hara




    The Court sustained a hearsay objection raised by Interfor to lines 133:21-134:2 for
   18

   NXIVM’s designations from Keeffe’s deposition. (6/20/17 Tr. at 96:15-21.)
                                              7
